               Case 1:19-cv-11182-VEC
                        USDC SDNY       Document 13 Filed 12/04/20 Page 1 of 2
                        DOCUMENT
                        ELECTRONICALLY FILED
                                                                               Arent Fox LLP / Attorneys at Law
                        DOC #:                      Boston / Los Angeles / New York / San Francisco / Washington
                        DATE FILED: 12/4/2020



                                   MEMO ENDORSED
     December 3, 2020                                                            Sara T. Schneider
                                                                                 Associate
                                                                                 415.757.5911 DIRECT
                                                                                 415.757.5501 FAX
                                                                                 sara.schneider@arentfox.com
     VIA ECF                                                                     032914.00000


     Hon. Valerie E. Caproni
     United States District Judge
     United States District Court for the
     Southern District of New York
     500 Pearl Street, Courtroom 15C
     New York, NY 10007

             Re:    Dominguez v. Lacoste USA, Inc.
                    U.S. District Court, Southern District of New York(Foley Square)
                    Civil Action No.: 1:19-cv-11182-VEC

     Dear Judge Caproni:

             We represent Defendant Lacoste USA, Inc.(“Defendant” or “Lacoste”) in the above-
     captioned matter. Pursuant to your Order dated July 28, 2020, we are filing this update on behalf
     of both parties regarding the status of the combined appeals in substantially identical cases that
     are currently pending before the U.S. Court of Appeals for the Second Circuit. An oral argument
     has been scheduled for January 13, 2021 in Case Number 20-1552, Calcano v. Swarovski North
     America Limited. Accordingly, the parties respectfully request that this matter continue stayed
     until there is a decision in the combined appeal.

             We thank the Court for its time and attention to this matter, and for its consideration of
     this application.

     Respectfully submitted,



     Sara T. Schneider




     AFDOCS/23284184.1
Smart In
Your World                                                                                                arentfox.com
                Case 1:19-cv-11182-VEC Document 13 Filed 12/04/20 Page 2 of 2
Application GRANTED. The stay in this case shall continue until the resolution of the appeals by the Second
Circuit. The Clerk of Court is respectfully directed to stay all motions and deadlines.

The parties must file a status report on or before Friday, March 12, 2021, explaining whether the stay should
continue. In addition, no later than five days after the issuance of an opinion by the Second Circuit relevant to the
claims asserted in this case, the parties are directed to submit a joint letter addressing the impact of the decision on
this case and the continued need for a stay.

SO ORDERED.



                                 Date: December 4, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
